DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being obvious in view of D’Avanzo et al. (hereinafter “D’Avanzo) – US 2007/0001647 – and Yoon et al. (hereinafter “Yoon”) – US 2016/0126573.

Per claim 1, D’Avanzo teaches a battery testing device for testing a subject battery (Fig. 1; battery 5; ¶36), the battery testing device comprising:
a power supply module (Fig. 1; power supply block 3; ¶36); and
a short-circuit sensing module (Fig. 1; control block 2; ¶37) coupled with the power supply module and configured to calculate, by integrating during a first testing period a first testing voltage or a first testing current provided by the power supply module, a first output (The control block 2 is configured output an energy value by integrating the charge current supplied by the power supply block 3 to the battery 5 (¶54));

However, D’Avanzo is silent on the device wherein the short-circuit sensing module determines whether the first output energy exceeds a predetermined energy range; wherein the short-circuit sensing module generates an error signal when the first output energy exceeds the predetermined energy range; wherein the short-circuit sensing module generates an error count by calculating during a second testing period the number of times the short-circuit sensing module generates the error signal.
In contrast, Yoon teaches a fuel cell control system wherein an error is deemed to occur when a sensing value exceeds a critical value, an error count is generated, and, if the accumulated error count exceeds a predetermined reference value, a controller diagnoses that failure has occurred (¶66-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of D’Avanzo such that, if the energy value is outside a predetermined range, an error count value increases by one.  One of ordinary skill would make such a modification for the purpose of using an error count value to determine if failure has occurred (Yoon; ¶66-68).

Per claim 5, D’Avanzo teaches a battery testing method for testing a subject battery (Fig. 1; battery 5; ¶36), the battery testing method comprising:
providing a power supply module (Fig. 1; power supply block 3; ¶36) configured to provide a first testing voltage or a first testing current; and calculating a first output energy by integrating the first testing voltage or the first testing current during a first testing period (The control block 2 is configured output an energy value by integrating the charge current supplied by the power supply block 3 to the battery 5 (¶54));

However, D’Avanzo does not explicitly teach the method comprising determining whether the first output energy exceeds a predetermined energy range; generating an error signal when the first output energy exceeds the predetermined energy range; and generating an error count by calculating during a second testing period the number of times the error signal is generated.
In contrast, Yoon teaches a fuel cell control system wherein an error is deemed to occur when a sensing value exceeds a critical value, an error count is generated, and, if the accumulated error count exceeds a predetermined reference value, a controller diagnoses that failure has occurred (¶66-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of D’Avanzo such that, if the energy value is outside a predetermined range, an error count value increases by one.  One of ordinary skill would make such a modification for the purpose of using an error count value to determine if failure has occurred (Yoon; ¶66-68).

Claim Objections
6.	Claims 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claims 2 and 6, the prior art of record is silent on the power supply module having a constant-voltage mode and a constant-current mode.  Claims 3-4 are objected to due to their dependence on claim 2 and claim 7 is objected to due to its dependence on claim 6.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852